In my opinion, the act here involved could be and should be *Page 429 
upheld, and the judgment of the trial court should be reversed, were it not for the mandatory provisions of § 22 of Article XII of our state constitution quoted by the majority.
I am well aware of, and in sympathy with, the rule so well stated by the majority to the effect that all intendments are in favor of the constitutionality of a legislative act; and yet, even though I stand alone or nearly so, still I cannot refrain from saying that to hold that this provision of the constitution does not apply to the state, to its officers, or to the legislature, is to place the legislature above and beyond the constitution.
Clearly, the constitution itself fixes the public policy of the state, and if the legislature may, notwithstanding, provide for the monopolization of farm products, it may likewise provide for the monopolization of any and every other commodity which may be dealt in commercially. This would be to amend the constitution by reading into it a provision to the effect that, instead of passing laws for its enforcement, the legislature may pass any law it pleases to override the constitutional injunction that "monopolies and trusts shall never be allowed in this state."
In my opinion, the act should be held to be unconstitutional so far as it attempts to fix prices and to create a monopoly.
I therefore concur in the result only.